DETAILED ACTION
This action is responsive to the following communications: Original Application filed on April 18, 2022, and the Preliminary Amendment, filed on September 21, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2022/0353228 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-21 are pending in this case. Claim 1 was cancelled, and claims 2-21 were added via the Preliminary Amendment. Claims 2, 16, and 19 are the independent claims. Claims 2-21 are rejected.

Priority



The present application is a CONTINUATION of U.S. Patent Application No. 16/948,849, filed October 2, 2020, now issued as U.S. Patent No. 11,310,183, which is a CONTINUATION of U.S. Patent Application No. 15/002,228, filed on January 20, 2016, now issued as U.S. Patent No. 10,817,156, which is a CONTINUATION of U.S. Patent Application No. 14/274,627, filed on May 9, 2014.

Specification
The Examiner recommends the following amendment to the disclosure:  
[0001] This application is a continuation of U.S. Patent Application Serial No. 16/948,849, filed October 2, 2020, now issued as U.S. Patent No. 11,310,183, which application is a continuation of U.S. Patent Application Serial No. 15/002,228, filed on January 20, 2016, now issued as U.S. Patent No. 10,817,156, which is a continuation of U.S. Patent Application Serial No. 14/274,627, filed on May 9, 2014, now issued as U.S. Patent No. 9,276,886, each of which are incorporated herein by reference in their entireties.
This is merely a recommendation, correction is not required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
All trademarks are properly marked.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 6-13, 15, 16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0173457 A1, filed by Wang et al., on December 14, 2012, and published on June 19, 2014 (hereinafter Wang), in view of U.S. Patent Application Publication No. 2007/0082707 A1, filed by Flynt et al., on June 16, 2006, and published on April 12, 2007 (hereinafter Flynt), further in view of U.S. Patent Application Publication No. 2008/0222545 A1, filed by Lemay et al., on December 19, 2007, and published on September 11, 2008 (hereinafter Lemay).

With respect to independent claim 2, Wang discloses a method comprising:
Dynamically configuring a set of conversation tiles…to form a tile configuration…; Wang discloses a server that collects communication threads associated with a user, thus forming a social media application comprising conversation tiles and camera tiles (see Wang, Fig. 2; see also Wang, paragraphs 0017 [describing the message manager which displays messages as tiles, as well as describing how the tiles are displayed (backgrounds, attachments, previews, etc.)], 0023 [describing a conversation view, in which messages relating to a conversation thread are collected and displayed, including a badge which displays the number of messages associated with the conversation], and 0024 [displaying a conversation tile including attachments]).
Although Wang teaches that message attachments are converted into thumbnails and presented as tile images (see Wang, paragraph 0017, described supra; see also Wang, paragraph 0022 [describing a tile representing a message that includes an attachment, wherein the background of the tile is an image of the attachment]), Wang fails to expressly disclose a set of camera tiles.
	However, Flynt teaches a tile configuration in which tiles comprise any type of content, including text, images, or videos (see Flynt, paragraphs 0029 [describing the types of content on a mobile device, such as contacts, calendar items, mail, music, photos, documents, tasks, etc.] and 0060 [describing the types of content that can be represented by tiles, including images]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Flynt before him before the effective filing date of the claimed invention, to modify the method of Wang to incorporate specified policies as taught by Flynt, in order to specify how the tiles are to be displayed, including a minimum number of tiles by type. One would have been motivated to make such a combination because this allows users better access to information and functionality as taught by Flynt (see Flynt, paragraph 0004 [“Users may have difficulty in accessing the information or function they desire due to the organization of the volume and variety of information that may be contained in or accessed by the mobile device, as well as the growing number of functions such devices are capable of supporting. Conventional menu structures for mobile devices require users to remember a hierarchy of functions or applications to reach the desired data or task. Information is frequently organized based upon the application software that provides or manages the information. Consequently, users can be required to access information based upon the various software applications rather than based upon user utility. Users can become frustrated when they are unable to locate the desired information or tasks and may be unable to fully exploit the advantages of the mobile device.”]).
Wang and Flynt fail to further teach the tile configuration including an application setting tile for configuring application settings.
	However, Lemay teaches a tile for accessing application settings (see Lemay, Figs. 4-7; see also Lemay, paragraphs 0117 [describing how to use the settings tile to access the settings configurations], 0119-0120 [describing two different embodiments in which application icons that have adjustable settings are distinguishably displayed from those without adjustable settings], 0123 [describing another embodiment in which application icons that have adjustable settings are distinguishably displayed from those without adjustable settings], 0126 [describing another embodiment in which application icons that have adjustable settings are distinguishably displayed from those without adjustable settings], 0127-0137 [describing the interface of Fig. 6 for setting, for example, email preferences], and 0138-0150 [describing the interface of Fig. 7, for setting global user preferences]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Flynt, and Lemay before him before the effective filing date of the claimed invention, to modify the method of Wang, as modified by Flynt, to incorporate the use of a settings tile as taught by Lemay, in order to access application settings. One would have been motivated to make such a combination because allows users better control over configuration settings, as taught by Lemay (see Lemay, paragraph 0006 [“Accordingly, there is a need for portable electronic devices that provide transparent and intuitive global user-configuration user interfaces.”]).
	Wang, as modified by Flynt and Lemay, further teach
Accessing a threshold minimum number of tiles for the set of conversation tiles and for the set of camera tiles; Wang further teaches dynamically configuring tiles representative of conversation threads (see Wang, Figs. 2 and 7; see also Wang, paragraphs 0040-0047 [describing the process of Fig. 7 for creating, displaying, and browsing tiles; specifically, see paragraphs 0042 [determining background for a tile], 0043 [determining overlay for a tile], 0044 [determining browsing mode for a tile], and 0045-0047 [describing initial display of the tiles, receipt of user interaction with the tiles, and adjusting the tiles responsive to the interactions]). Additionally,  Flynt further teaches configuring tiles associated with images and videos (see Flynt, paragraphs 0029 and 0060, described supra). Additionally, Flynt further teaches using user profiles to define how to display tiles, group tiles, and configure tiles for presentation, such that tile groups or clusters are manually or automatically organized, such as by type of tile, and defining minimum numbers of tiles per configuration (see Flynt, paragraphs 0029 and 0060, described supra; see also Flynt, paragraphs 0040-0041 [describing how users can generate profiles to define how to configure tile spaces and tiles], 0065 [describing how the interface can be divided into various zones or regions, which can user defined or predefined], 0069-0070 [describing the organization, grouping, and positioning of tiles within the tile space, including the ability to manually or automatically group associated tiles, particularly describing the use of grouping classes of tiles and the associated implementation of using zones or quadrants for display of the associated tiles; examples described include placing contacts in the upper left quadrant, work related tiles in the bottom right quadrant, etc.], and 0078 [describing the process of Fig. 13 which updates a tile space based on a user profile]).
Supplying the tile configuration to a mobile device based on the threshold minimum number of tiles; Wang further teaches that a client-server architecture and provides the tiles as a multi-tenant service or via distributed computing platforms, including mobile devices (see Wang, paragraphs 0049-0051 [describing the multi-tenant service platform as using client-server based applications or cloud based services], 0056 [describing various embodiments for the system operation, including wireless systems, mobile systems, and distributed systems], and 0061 [describing an embodiment in which tasks are performed by remote processing devices linked via a communication network]).

With respect to dependent claim 3, Wang, as modified by Flynt and Lemay, teaches the method of claim 2, as described above.
	Wang and Flynt further teach the method, further comprising: collecting communication threads associated with a user, wherein the communication threads form a social media application comprising the set of conversation tiles and the set of camera tiles.
	Wang further teaches collecting communication threads associated with a user to form a social media application comprising conversation tiles (see Wang, Fig. 2; see also Wang, paragraphs 0017 and 0023-0024, described supra, claim 2).
	Additionally, Flynt further teaches that image tiles can similar be grouped and associated (see Flynt, paragraphs 0029 and 0060, described supra, claim 2).

With respect to dependent claim 6, Wang, as modified by Flynt and Lemay, teaches the method of claim 2, as described above.
	Wang and Flynt further teach the method, further comprising: coordinating manipulation of the tile configuration with an application controller on a client device.
	Wang further teaches adjusting the tile configuration via user interaction (see Wang, paragraphs 0040-0047, described supra, claim 2).
	Alternatively, Flynt further teaches adjusting the tile configuration via user interaction (see Flynt, paragraph 0077 [describing how a user can update a tile space via interaction to add, delete, or modify tiles]).

With respect to dependent claim 7, Wang, as modified by Flynt and Lemay, teaches the method of claim 6, as described above.
	Wang further teaches the method wherein the application controller monitors signals from a touch controller to coordinate invocation of application component tiles.
	Wang further teaches opening tiles by tapping them (see Wang, paragraphs 0040-0047, described supra, claim 2).

With respect to dependent claim 8, Wang, as modified by Flynt and Lemay, teaches the method of claim 7, as described above.
	Wang further teaches the method wherein the touch controller is responsive to haptic signals applied to a display.
	Wang further teaches opening tiles by tapping them (haptic input) (see Wang, paragraphs 0040-0047, described supra, claim 2).

With respect to dependent claim 9, Wang, as modified by Flynt and Lemay, teaches the method of claim 6, as described above.
	Wang and Flynt further teach the method wherein the application controller monitors signals from a touch controller to coordinate reconfiguration of application component tiles.
	Wang further teaches adjusting the tile configuration via user interaction (see Wang, paragraphs 0040-0047, described supra, claim 2).
	Alternatively, Flynt further teaches adjusting the tile configuration via user interaction (see Flynt, paragraph 0077, described supra, claim 6).

With respect to dependent claim 10, Wang, as modified by Flynt and Lemay, teaches the method of claim 6, as described above.
	Wang and Flynt further teach the method wherein the application controller is configured to process tile commands.
	Wang further teaches adjusting the tile configuration via user interaction (see Wang, paragraphs 0040-0047, described supra, claim 2).
	Alternatively, Flynt further teaches adjusting the tile configuration via user interaction (see Flynt, paragraph 0077, described supra, claim 6).

With respect to dependent claim 11, Wang, as modified by Flynt and Lemay, teaches the method of claim 2, as described above.
	Flynt further teaches the method wherein the tile configuration includes notification indicia.
	Flynt further teaches providing notification indicia within the tile space (see Flynt, paragraph 0061 [tiles can include notifications or alerts, such as missed calls, messages, or texts, or changes in device state]).

With respect to dependent claim 12, Wang, as modified by Flynt and Lemay, teaches the method of claim 2, as described above.
	Wang further teaches the method wherein the set of conversation tiles comprises a set of text threads.
	Wang further teaches conversation tiles comprise a set of text threads (see Wang, paragraphs 0023-0024, described supra, claim 2).

With respect to dependent claim 13, Wang, as modified by Flynt and Lemay, teaches the method of claim 2, as described above.
	Flynt further teaches the method wherein the set of camera tiles comprises a set of photographs.
	Flynt further teaches that the content can include sets of images (see Flynt, paragraph 0060, described supra, claim 2).
With respect to dependent claim 15, Wang, as modified by Flynt and Lemay, teaches the method of claim 2, as described above.
	Wang further teaches the method wherein the tile configuration is configured to be updated in response to a screen swipe.
	Wang further teaches adjusting the tile configuration via user interaction, such as a screen swipe (see Wang, paragraphs 0040-0047, described supra, claim 2).

Independent claim 16, and its respective dependent claim 18, recite a system comprising: a processor configured to perform operations comprising the method of independent claim 1, and its respective dependent claim 3. Accordingly, independent claim 16, and its respective dependent claim 18, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claim 3, which are incorporated herein.

Independent claim 19, and its respective dependent claim 21, recite a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising the method of independent claim 1, and its respective dependent claim 3. Accordingly, independent claim 19, and its respective dependent claim 21, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claim 3, which are incorporated herein.

Claims 4, 5, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Flynt, further in view of Lemay, further in view of U.S. Patent Application Publication No. 2009/0158441 A1, filed by Mohler et al., December 12, 2007, and published on June 18, 2009 (hereinafter Mohler).
With respect to dependent claim 4, Wang, as modified by Flynt and Lemay, teaches the method of claim 3, as described above.
Wang, Flynt, and Lemay fail to further teach the method wherein the set of conversation tiles and the set of camera tiles are automatically deleted after a specified viewing period.
	However, Mohler teaches automatic deletion of files (see Mohler, paragraphs 0059 [describing the option to allow a user to bypass a file purge], 0063 [bypass overrides the automated deletion of the file], and 0090 [describing an extension of the expiration date]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Flynt, Lemay, and Mohler before him before the effective filing date of the claimed invention, to modify the server of Wang, as modified by Flynt and Lemay, to incorporate auto deletion of files as taught by Mohler. One would have been motivated to make such a combination because this allows users to permit automated deletion of files without requiring user action, as taught by Mohler (see Mohler, paragraph 0059, described supra).

With respect to dependent claim 5, Wang, as modified by Flynt and Lemay, teaches the method of claim 2, as described above.
Wang, Flynt, and Lemay fail to further the method wherein the set of conversation tiles and the set of camera tiles are automatically deleted after a specified viewing period unless a user overrides automatic deletion by applying a gesture to a text entry within a conversation tile within the set of conversation tiles so that the text entry is preserved.
	However, Mohler teaches allowing a user to bypass automatic deletion of files using a bypass that is specific to each individual file (see Mohler, paragraphs 0059, 0063, and 0090, described supra, claim 4).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Flynt, Lemay, and Mohler before him before the effective filing date of the claimed invention, to modify the server of Wang, as modified by Flynt and Lemay, to incorporate a user bypass to override the auto deletion of files as taught by Mohler. One would have been motivated to make such a combination because this allows users to override an automated purge, as taught by Mohler (see Mohler, paragraph 0059, described supra).

Dependent claim 17 recites a system comprising: a processor configured to perform operations comprising the method of dependent claim 5. Accordingly, independent claim 16, and its respective dependent claim 17, are rejected under the same rationales used to reject independent claim 1, and its respective dependent claim 5, which are incorporated herein.

Dependent claim 20 recites a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising the method of dependent claim 5. Accordingly, dependent claim 20, are rejected under the same rationales used to reject dependent claim 5, which are incorporated herein.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Flynt, further in view of Lemay, further in view of U.S. Patent Application Publication No. 2013/0227476 A1, filed by Frey on February 24, 2012, and published on August 29, 2013 (hereinafter Frey).

With respect to dependent claim 14, Wang, as modified by Flynt and Lemay, teaches the method of claim 2, as described above.
Although Flynt expressly teaches that tiles include images, and more generally teaches that tile content can be any type of content (see Flynt, paragraph 0060, described supra, claim 2), Wang, Flynt, and Lemay fail to further teach the method wherein the set of camera tiles comprises a set of videos.
	However, Frey teaches a tile based interface, where the tiles comprise video content (see Frey, paragraph 0046 [tiles may include video, or video clips]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Flynt, Lemay, and Frey before him before the effective filing date of the claimed invention, to modify the method of Wang, as modified by Flynt, and Lemay, to incorporate video tiles as taught by Frey. One would have been motivated to make such a combination because this provides a more optimized and efficient user interface, as taught by Frey (see Frey, paragraph 0003 [“Therefore, optimization of the display area and management of information presented on the display, including the arrangement of displayed items, may be desirable to enhance the user experience.”]). 

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173